Citation Nr: 0213183	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises in Detroit, Michigan


THE ISSUE

Whether the request for a waiver of recovery of an 
overpayment of VA pension benefits in the amount of $12, 
926.00 was timely.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to May 
1977.

This appeal arose from an April 2000 decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA), Committee on 
Waivers and Compromises (COWC), which had found that the 
veteran had not submitted a timely request for a waiver of 
recovery of an overpayment of pension benefits.

In light of the decision below, the issue of entitlement to 
waiver of recovery of an overpayment of pension benefits in 
the amount of $12, 926.00 is hereby referred to the Detroit 
COWC for adjudication.


FINDINGS OF FACT

1.  The veteran was notified in September 1998 by the RO of 
the proposed reduction of his pension benefits; he was told 
that this would create an overpayment.

2.  The veteran was notified in August 1999 by the RO of the 
proposed reduction of his pension benefits; he was told that 
this would create an overpayment and that he would be 
notified at a later date as to the amount, repayment terms 
and waiver procedures.

3.  The veteran never received notice of the amount of the 
overpayment, repayment terms or waiver procedures.

4.  In March 2000, the veteran requested that the repayment 
of the overpayment be reconsidered.



CONCLUSION OF LAW

The veteran filed a timely request for a waiver in March 
2000.  38 C.F.R. § 1.963(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he never received appropriate 
notice of the amount of the overpayment or of the waiver 
procedures in 1998 or 1999 and that his March 2000 request 
for a waiver should be considered to be timely.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was originally awarded pension benefits in 1992, 
at which time he was informed that his award was based upon 
income and that any changes in family income had to be 
promptly reported.  VA subsequently received notification 
that the veteran had had income of $2,720.00 in 1995, of 
$4,399.00 in 1996 and of $2,189.00 in 1997.  As a result, in 
September 1998, his benefits were reduced effective February 
1, 1995.  This caused the creation of an overpayment of 
$9,314.00.

VA then received additional income information which 
indicated that the veteran had received $3,610.00 in life 
insurance benefits in 1996.  He was sent correspondence in 
August 1999, which informed him that his benefits were being 
reduced effective February 1, 1996.  As a consequence, an 
overpayment of $3,612.00 was created.

The RO had sent the veteran letters in September 1998 and 
August 1999 which informed him of the proposals to reduce his 
benefits based on the above information.  The August 1999 
correspondence indicated that he would be informed at a later 
date of the amount of the overpayment, repayment terms and 
waiver procedures.  The appellate notice on the reverse of 
these letters noted that he had a year from the date of the 
notification in which to file a notice of disagreement with 
any decision made.  There was no notice of the provisions 
concerning the requests for waivers of overpayments.  


Relevant laws and regulations

According to the applicable regulations, a request for waiver 
of an indebtedness shall only be considered if made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983 by VA to the debtor.  
38 C.F.R. § 1.963(b)(2) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

VCAA

When the factual evidence is not dispositive of an appeal, 
but predicated on a question of the interpretation and 
application of the governing statute, the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) do not apply.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Since the interpretation 
of the law is involved in this case and not the facts, the 
VCAA does not apply.

However, should the VCAA be found to apply to a case such as 
this, the Board notes that in April 2001, the RO sent 
correspondence to the veteran informing him of the provisions 
of the VCAA.  In this letter, he was informed of the evidence 
that was already of record and of what evidence was needed to 
substantiate his claims.  He was also told of what VA would 
do to assist him and of what his duties were.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, it is found 
that VA has met its duties of notice and development pursuant 
to the provisions of the VCAA.

Discussion

In the instant case, it is found that the veteran was not 
properly informed of the waiver procedures in 1998 or 1999.  
He was sent correspondence which informed him of the 
reductions to be made in his pension benefits.  These letters 
included general appellate rights information, which noted 
that an appellant had one year from the date of the notice of 
the decision in which to file a notice of disagreement.  
However, there was no notice of the special requirements 
contained at 38 C.F.R. § 1.963(b)(2) for the request of a 
waiver.  The Debt Management Center never provided this 
information, despite the notation in the letters from the RO 
that he would be notified at a later date as to the amount of 
the overpayment, repayment terms and waiver procedures.  
Therefore, since the veteran had not received proper 
notification of the 180 day time limit in which to request a 
waiver, he cannot be found untimely for failing to comply 
with this limitation.

Therefore, it is found that the evidence of record supports 
the conclusion that the veteran's request for a waiver in 
March 2000 was timely.


ORDER

The March 2000 waiver request was timely, and to this extent 
only, the veteran's claim is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

